Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
2.	This action is in response to the amendment filed April 12, 2021 and the Request for Continued Examination filed April 22, 2021.

3.	Claim 1 has been amended.

4.	Claim 1 has been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed November 6, 2020 have been fully considered but they are moot in view of the new ground of rejection set forth below.  Although the examiner disagrees with the argument with respect to Cross since cross explicitly teaches the missing functionality (i.e., ignoring one command generated and communicated by one input device when another command is generated and communicated by another device), in order to advance prosecution, Peled et al. (US 2002/0023118) has been cited and applied.  Peled explicitly teaches prioritized command “communicated from the same source and generated via two different input devices of that source” (see rejection below).
For these reasons above and the rejection set forth below, claim 1 remains rejected and pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosek et al. (US 2007/0010898) in view of Peled et al. (US 2002/0023118).
As per claim 1, Hosek teaches a remote presence system, comprising: 
a remote mobile workstation comprising a controller and a drive system (see Hosek, Abstract: “Each of the first and second remote controllers are utilized to drive one or more axes”); and 
a pilot workstation operatively coupled to the remote mobile workstation in a peer-to-peer network configuration (see Hosek, Abstract: “A control system includes a clustered architecture having a master controller, a central control section including one or more first remote controllers under direct control of the master controller, and a distributed control section including a cluster controller controlled by the master controller”), the pilot workstation comprising 
a first master input device and a second master input device (see Hosek, [0093]: “Master controller 105 may include a user interface 225 with a display 240 and an input device such as a keyboard 255 or mouse 245. The user interface may be operated by a user interface controller 250 under control of processor 205. The user interface controller may also provide a connection or interface 255 to an external network, another control system, or a host computer”), 
such that navigation commands from a pilot operating on the first master input device are communicated to the remote mobile workstation and utilized to navigate the drive system with commands from the controller (see Hosek, [0098]: “On board programmable memory 335, read only memory 310, random access memory 315, and program storage 320 may also include programs that allow the cluster controller 110 to receive motion commands from the master controller 105”).
Although Hosek explicitly teaches navigation commands, a remote mobile workstation, and pilot workstation, Hosek does not explicitly teach wherein the controller of the remote mobile workstation is configured to ignore a first command generated by the first master input device of the pilot workstation and communicated from the pilot workstation when a second command generated by the second master input device of the pilot workstation is communicated from the pilot workstation.
Peled teaches wherein a controller of a workstation is configured to ignore a first command generated by a first input device of a workstation and communicated from the workstation when a second command generated by a second input device of the workstation is communicated from the workstation (see Peled, [0009]: “A system memory controller will process memory access request conflicts, or commands, as determined by the various priorities assigned to the processors and the refresh system”; [0047]: “The higher level processor may therefore be operative to sort the commands (by categories, priorities or the like) between said lower level command processors. The higher level processor may therefore be capable of assigning priorities to said commands. Alternatively, the command processors receiving commands according to categories, may assign priorities to the commands”; and [0073]: “Such subcommands, though must be executed, will wait until most urgent subcommands make their critical work”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Hosek in view of Cross by implementing wherein a controller of a workstation is configured to ignore a first command generated by a first input device of a workstation and communicated from the workstation when a second command generated by a second input device of the workstation is communicated from the workstation.  One would be motivated to do so because Peled teaches in paragraph [0023]: “some of the subcommands may be considered so-called critical subcommands having a higher importance and thus a higher priority, and some of them--so-called non-critical (less important) subcommands having lower priorities”.  


Conclusion
7.	For the reasons above, claim 1 has been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
April 29, 2021